UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 INTERNATIONAL MONETARY SYSTEMS LTD. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMS INTERNATIONAL MONETARY SYSTEMS, LTD. 16901 West Glendale Drive New Berlin, WI53151 (262) 780-3640 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS JUNE 14, 2012 To the Shareholders of INTERNATIONAL MONETARY SYSTEMS, LTD. Notice is hereby given that the Annual Meeting of the Shareholders (the "Meeting") of International Monetary Systems, Ltd. (the "Company") will be held at the Sheraton Milwaukee Brookfield Hotel, 375 South Moorland Road, Brookfield, WI, Wisconsin on Thursday, June 14, 2012 at 2:00 p.m. CDT for the following purposes: 1. To elect two directors to serve for three-year terms that will expire at the 2015 Annual Meeting. 2. To ratify LBB & Associates Ltd., LLP as auditors for the fiscal year ending December 31, 2012. 3. To transact such other business as may come before the Meeting or any adjournments or postponements thereof. A proxy form is enclosed. Please complete it and return it as soon as possible in the postage-paid return envelope provided, even if you plan to attend the Meeting. You retain the right to revoke the proxy at any time before it is actually voted by notice in writing to the Secretary of the Company. By Order of the Board of Directors, Patricia A. Katisch Secretary New Berlin, WI May 14, 2012 INTERNATIONAL MONETARY SYSTEMS LTD. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS June 14, 2012 GENERAL INFORMATION Your proxy, using the enclosed form, is solicited by the Board of Directors of International Monetary Systems Ltd. ("IMS" or the "Company") for the Annual Meeting of Shareholders ("Annual Meeting") to be held at 2:00 p.m. on Thursday, June 14, 2012, at the Sheraton Milwaukee Brookfield Hotel, 375 South Moorland Road, Brookfield, Wisconsinand at any adjournment thereof. Management anticipates that the mailing to shareholders of this proxy statement and enclosed proxy will occur on or about May 14, 2012. PURPOSE OF MEETING The specific proposals to be considered and acted upon at the Annual Meeting are summarized in the accompanying Notice of Annual Meeting of Shareholders. Each proposal is described in more detail in this Proxy Statement. VOTING RIGHTS The Company's common stock is the only type of security entitled to vote at the Annual Meeting. Only shareholders of record at the close of business on May 1, 2012 ("Record Date") are entitled to receive notice of the Annual Meeting and to vote the shares they hold at the Annual Meeting or at any adjournment or postponement. As of the Record Date, there were 8,097,017 shares of common stock outstanding, each share being entitled to one vote on each matter to be voted upon. There is no cumulative voting. The presence at the meeting, either in person or by proxy, of the holders of at least 40% of the shares of common stock outstanding on the Record Date will constitute a quorum, permitting the transaction of business at the Annual Meeting. Proxies received but marked as abstentions and broker non-votes will be included in the calculation of the number of shares considered to be present at the Annual Meeting. The affirmative vote by holders of a majority of the shares present and entitled to vote will be required to elect Directors. Whether or not you are able to attend the meeting in person, you are urged to complete, sign, date, and return the accompanying proxy in the enclosed envelope. Your proxy is solicited by the Company's Board of Directors and, when properly completed, will be voted at the Annual Meeting in accordance with your instructions. Proxies which are executed but do not specify a vote for, against, or in abstention, will be voted FOR the nominees of the Board of Directors, FOR ratification of LBB & Associates Ltd., LLP as auditors, and FOR proposals contained in this Proxy Statement. With respect to any other matters that may come properly before the Annual Meeting, the proxies will be voted as recommended by the Board of Directors or, if no recommendation is given, in the discretion of the proxy holders. Your proxy may be revoked or changed at any time prior to the Annual Meeting. You may do this by advising the Secretary of the Company in writing of your desire to revoke your proxy, or by sending the Secretary another signed proxy with a later date before the beginning of the Annual Meeting. If you decide to attend the Annual Meeting and wish to change your proxy vote, you may do so by voting in person. Expenses in connection with the solicitation of proxies will be paid by IMS. Proxies are being solicited primarily by mail, although employees of IMS (including officers) who will receive no extra compensation for their services may solicit proxies by telephone, telegraph, facsimile transmission, or in person. The Company has not retained a proxy solicitor in connection with the Annual Meeting. A copy of the Company's Annual Report for the year ended December 31, 2011 is being furnished to each shareholder with this Proxy Statement. 1 EXECUTIVE OFFICERS AND DIRECTORS OF THE COMPANY The following table sets forth information concerning our executive officers and directors, including their names, ages and the positions they held with IMS, as of December 31, 2011. Name Age Position Donald F. Mardak 75 Chairman of the Board John E. Strabley 48 Chief Executive Officer and Director Dale L. Mardak 51 President and Director David A. Powell, CPA 53 Treasurer and Chief Financial Officer Patricia A. Katisch 66 Secretary Wayne W. Emmer 58 Director Gerald Van Dyn Hoven 56 Director Thomas DeLacy 47 Director Wayne Dalin 67 Director Stephen Webster 67 Director Donald F. Mardakhas been Chairman of IMS and a director, since its inception in 1988. In July of 2011, he relinquished the titles of Chief Executive Officer (Principal Executive Officer) and President that he had held since our inception in 1988. From 1970 to 1974, Mr. Mardak was a partner in Learning Unlimited, a division of Hal Leonard Publishing Corp. In 1974, he founded Don Mardak Piano & Organ Centers, Ltd., a chain of retail piano and organ stores in the Greater Milwaukee area. In 1985, Mr. Mardak founded the Continental Trade Exchange barter network under the name "Continental Trading Company", a sole proprietorship. Continental Trading Company was incorporated in 1988 as Continental Trade Exchange, Ltd. and is now our primary operating subsidiary. Mr. Mardak is a two-term president of NATE, the National Association of Trade Exchanges (NATE) (1995-96 and 1999-2000) and served on the board of directors of the organization for seven years. NATE is one of the principal barter industry trade associations. He has also served on the board of directors of the International Reciprocal Trade Association (IRTA) and is a member of the Barter Hall of Fame. John E. Strabley has been Chief Executive Officer(Principal Executive Officer) since July 1, 2011. As such, he has increased his focus on the strategic direction and investor relations of IMS. Prior to that, he was the Executive Vice President of IMS since 1992 and a director since 1997. Mr. Strabley joined Continental Trade Exchange, Ltd. as a trade broker in 1991. In 1992, he was promoted to General Manager and, in August of that year, was appointed as Vice President of Continental Trade Exchange and IMS. In 1995, Mr. Strabley passed the barter industry certification examination and was awarded with the industry designation of CTB - Certified Trade Broker. In 1997, Mr. Strabley became a director of both Continental Trade Exchange, Ltd. and IMS. He is currently a director of IRTA. Dale L. Mardakhas been President since July 1 2011. In his new role, he has additional responsibility for the overall operations of the Company and its branches. Prior to that, he was Senior Vice President of IMS since 1995, and a director since 1997. He joined Continental Trade Exchange, Ltd. in 1993 as a trade broker and was appointed trade director in 1995. In 1997, he was appointed Treasurer and a director of both Continental Trade Exchange, Ltd. and IMS. In 1999, Mr. Mardak received the designation of CTB - Certified Trade Broker. He has also served on the board of directors of NATE. David A. Powell was appointed as the Company’s interim Chief Financial Officer on April 1, 2010, with the interim title removed in May, 2010. He is a Certified Public Accountant with 10+ years experience in public accounting and more than 20 years of private industry experience, holding a variety of senior financial positions with a number of companies. Prior to joining IMS, he has served as finance and operations manager for the insurance subsidiaries of US Bancorp for 12 years, and most recently spent severalyears as corporate controller for a number ofprivately held companies. Since joining IMS in July, 2009, he has been involved in tax compliance, risk management, and accounting and financial reporting. 2 Patricia A. Katisch is currently the owner of Katisch & Associates, a marketing consulting and public relations firm. From 1998 - 2001, Ms. Katisch was an Associate Dean in the College of Professional Studies at Marquette University. Prior to that, she founded and published the Women’s Yellow Pages of Greater Milwaukee and was the producer of the Wisconsin World of Women Show. Wayne W. Emmer is currently the president of Illinois Cement Co., a position he has held since August of 1998. Wayne is also a former member of the Parkview Christian Academy School Board. Gerald Van Dyn Hoven was the owner and president of the Van Dyn Hoven Automotive Group. Jerry is a member of the Board of Trustees of Equitable Reserve Association. Thomas DeLacy is currently president and CEO of Independent Inspections, Ltd., a company that provides municipal inspection services for several cities. Tom has a degree from the University of Wisconsin – LaCrosse, concentrating on urban planning. Wayne R. Dalin has been a Certified Public Accountant for more than 30 years and is a retired principal in Dalin, Lindseth & Company. Mr. Dalin is also the chairman of the IMS audit committee. Stephen Webster was the owner of Alliance Barter, Inc. and is a past president of the National Association of Trade Exchanges (NATE) and the International Reciprocal Trade Association (IRTA). Steve is also a member of the Barter Hall of Fame. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company’s bylaws provide that the Board of Directors shall consist of no fewer than one nor more than nine members, as established by the Board of Directors from time to time. The board has established the current number of directors at a maximum of nine. Three directors who served three-year terms have been nominated for re-election to the Company’s Board of Directors at the Annual Meeting, to hold office until the expiration of their new terms as described below, or until their successors are elected and qualified, or until their earlier death, retirement, resignation or removal. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR EACH OF THE NOMINEES NAMED BELOW. The affirmative vote of a majority of the shares of Common Stock present and entitled to vote at the Annual Meeting is necessary to elect the nominees for director named below. It is intended that the persons named as proxies in the enclosed form of proxy will vote the proxies received by them for the election as directors of the nominees named below. For a three-year term expiring at the 2015 Annual Meeting Name Age Position Dale L. Mardak 51 President and Director since 1997 Thomas DeLacy 47 President and CEO of Independent Inspections, Ltd. Our directors hold office until the Annual Meeting at which their term expires. Officers are elected annually by our Board of Directors and serve at the discretion of the board. Director Compensation All directors who are not employees of the Company or any of the Company’s subsidiaries, or any 10% or greater shareholder of the Company ("Non-employee directors") are paid an annual retainer in stock, and also receive a fee of $500 per board meeting attended in person and $400 for meetings attended by telephone conference call. In 2011, non-employee directors received a grant of 8,000 shares of common stock, valued at fair market value as of the date issued, and $2,000 in trade dollars at the beginning of each year of their service to the board. If elected at the Annual Meeting, Thomas DeLacy will receive the restricted stock and trade dollar payment. Dale Mardak will not receive compensation, stock or options for his service as a director. 4 PROPOSAL NO. 2 RATIFICATION OF APPOINTMENT OF AUDITORS The Audit Committee of the Board of Directors has appointed LBB & Associates Ltd., LLC as independent auditors for the Company for the fiscal year ending December 31, 2012.Representatives of LBB & Associates are not expected to be present at the Annual Meeting. In the event the shareholders fail to ratify the appointment, the Board of Directors will reconsider its selection. Even if the selection is ratified, the Board of Directors, in its discretion, may direct the appointment of a different independent accounting firm at any time during the year if the Board of Directors feels that such a change would be in the Company's and the shareholders' best interests. THE BOARD OF DIRECTORS AND MANAGEMENT RECOMMEND THAT YOU VOTE FOR RATIFICATION OF THE APPOINTMENT OF LBB & ASSOCIATES LTD. LLC AS THE COMPANY’S INDEPENDENT AUDITORS. 5 CORPORATE GOVERNANCE Code of Ethics and Business Conduct The Company has adopted a Code of Business Conduct and Ethics, as required by The NASDAQ Stock Market LLC (“NASDAQ”), which applies to each of the Company’s employees, executive officers and Directors, including its principal executive officer and principal financial and accounting officer. The Code of Business Conduct and Ethics is available on the Company’s website at www.imsbarter.com by clicking on “Investor Relations” and then clicking on “Code of Conduct and Ethics” under the “Management Corporate Governance” heading, which is located at the top of the page. The Company intends to satisfy any Securities and Exchange Commission (“SEC”) disclosure requirements relating to amendments to and/or waivers of the Code of Business Conduct and Ethics by posting such information on the Company’s website and/or by filing or furnishing copies thereof as exhibits to its periodic filings with the SEC. Board Composition and Director Experience While the composition of the board has not changed since 2007, the board will consider, among other things, the diverse experiences and qualifications of each incumbent director and candidate, general business experience, expertise in a specific area that may be beneficial to the company, and experience and expertise in the barter industry when vetting director candidates. The Board seeks candidates who have the highest personal and professional integrity, who have demonstrated exceptional ability and judgment and who will be effective, in conjunction with the other nominees to the Board, in collectively serving the long-term interests of the stockholders. Board Committees and Meetings During the fiscal year ended December 31, 2011, the Board of Directors held four meetings. During this period, each of the directors attended or participated in more than 50% of the total number of meetings of the Board of Directors. IMS’ Board of Directors also acts from time to time by written action in lieu of meetings. The Board of Directors has established an Audit Committee, a Compensation Committee, and does not intend to establish a Nominating Committee. All non-executive directors have been determined to be independent by annual disclosure and review of transactions and relationships. Risk Management The responsibility for the day-to-day management of risk lies with the Company’s management, while the Board is responsible for overseeing the risk management process to ensure that it is properly designed, well-functioning and consistent with the Company’s overall corporate strategy. Each year the Company’s management identifies what it believes are the top individual risks facing the Company. These risks are then discussed and analyzed with the Audit Committee, and reviewed at each Board meeting as they relate to the Company’s strategic direction, operations and financial performance. This enables the Board to coordinate the risk oversight role, particularly with respect to risk interrelationships. In addition to this Board responsibility and activity, each of the Board’s standing committees also plays a role in the oversight of risk management. The Company’s Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The Audit Committee oversees management of financial risks including liquidity and balance sheet risks. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire Board of Directors is regularly informed through committee reports about such risks. Executive Officers The Board of Directors has chosen to separate the positions of Chairman, Chief Executive Officer, and President so as to recognize the present responsibilities of Messrs Strabley and Dale Mardak by titling their positions consistent with their responsibilities and contributions. In addition, this change recognizes the management succession taking place now and in the future. 6 Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires our directors, executive officers and persons who own more than ten percent of a registered class of our equity securities to file with the Securities and Exchange Commission ("SEC") initial reports of ownership and reports of changes in ownership of our Common Stock and other IMS equity securities. Officers, directors and beneficial owners of more than ten percent of such equity securities are required by SEC regulations to furnish us with copies of all Section 16(a) reports filed by them. To our knowledge, based solely on our review of the copies of such forms received by us, or written representations from the reporting persons,Section 16(a) forms for our officers and directors were not timely filed for the fiscal year ended December 31, 2011 as follows: Name Number of Late Reports Number of Transactions Not Reported on a Timely Basis Failure to File Requested Form Reason Stephen Webster 2 2 0 Administrative error Robert Libauer 1 1 0 Administrative error INFORMATION CONCERNING THE AUDIT COMMITTEE AND AUDITORS An Audit Committee has been established and is responsible for reviewing the results and scope of audits and other services provided by IMS’ independent auditors and independent consultants. The Audit Committee members are Wayne Dalin, Wayne Emmer, Gerald Van Dyn Hoven, and Thomas DeLacy. The Board has determined that Mr.Dalin is an “Audit Committee Financial Expert” within the meaning of Item401 (h)of Regulation S-K and other applicable SEC rules. The Committee reviews the internal accounting procedures of the Company and is directly responsible for the appointment, compensation and oversight of the work of the Company’s independent auditors. The Audit Committee meets privately with the independent registered public accounting firm, has the sole authority to retain and dismiss the independent registered public accounting firm, and reviews their performance and independence from management. The independent registered public accounting firm has unrestricted access and reports directly to the Audit Committee. Additionally, the Audit Committee has responsibilities and authority necessary to comply with Rule10A-3(b) (2), (3), (4), and (5)under the Securities Exchange Act of 1934. These and other aspects of the Audit Committee’s responsibilities and authority are more fully described in the written charter for the Committee adopted by the Board. Report of the Audit Committee Responsibility of Audit Committee As more fully described in its Charter, the Audit Committee is appointed by the Board to: assist the Board in the general oversight and monitoring of management’s internal controls over and its execution of the Company’s financial reporting process; arrange for the audit of the Company’s financial statements by the Company’s independent registered accounting firm and to assist in the oversight of such audit; and assist the Board in the general oversight and monitoring of the Company’s procedures for compliance with legal and regulatory requirements. The primary objective of the Audit Committee in fulfilling these responsibilities is to promote and preserve the integrity of the Company’s financial statements and the independence and performance of the Company’s independent registered accounting firm. It is not the responsibility of the Audit Committee to plan or conduct the audit or to determine that the Company’s financial statements are complete, accurate and in accordance with accounting principles generally accepted in the United States (“GAAP”). Management has the primary responsibility for the preparation of the financial statements. The Company’s independent registered accounting firm is responsible for auditing those financial statements and expressing its opinion on whether the financial statements are fairly stated in all material respects in conformity with GAAP. In giving recommendations to the Board, the Audit Committee has relied on (i)management’s representation that such financial statements have been prepared with integrity and objectivity and in conformity with GAAP, and (ii)the report of the Company’s independent registered accounting firm with respect to such statements. 7 The 2011 Audit In fulfilling its responsibilities, the Audit Committee met quarterly with LBB & Associates LLP (“LBB”), the Company’s independent registered public accounting firm for fiscal 2011, to discuss the scope of LBB’s required quarterly reviews and annual audit of the Company’s financial statements for fiscal 2011 and the results of LBB’s examination. The Audit Committee reviewed and discussed the Company’s audited financial statements with management and LBB. The Audit Committee discussed with LBB the matters required to be discussed by the Statement of Auditing Standards (“SAS”) No.61, as amended by SAS No.89 and SAS No.90, including a discussion of LBB’s judgments as to the quality, not just the acceptability, of the Company’s accounting principles and such other matters as are required to be discussed with the Audit Committee under generally accepted auditing standards. In addition, the Audit Committee received from LBB the written disclosures and the letter required by Independence Standards Board Standard No.1 and discussed these documents with LBB, as well as other matters related to LBB’s independence from management, the Audit Committee and the Company. Based on the reviews and discussions referred to above, the Audit Committee recommended to the Board, and the Board approved, that the Company’s audited financial statements for the year ended December31, 2011 be included in its Annual Report on Form10-K for fiscal 2011, for filing with the SEC. Administration of Engagement of Independent Auditor The Audit Committee of the Board of Directors has responsibility and authority for the hiring and oversight of the Company’s independent audit firm.The chairman of the Audit Committee, after consultation with the committee, contracts with the audit firm for each year and notifies management of the committee’s selection. Our Board of Directors has adopted a procedure for pre-approval of all fees charged by our independent auditors. Under the procedure, the Audit Committee approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Board, or, in the period between meetings, by the chairman of the Audit Committee. Any such approval is disclosed to the entire Board at the next meeting. The audit fees paid to the auditors with respect to fiscal year 2011 and 2010 were pre-approved by the audit committee. Fees to Independent Auditor The following table shows the fees that were billed for the audit and other services provided by LBB & Associates, Ltd. for the 2011 and 2010 fiscal years. Audit Fees $ $ Audit-Related Fees - - Tax Fees - - All Other Fees - - Total $ $ Audit Fees This category includes the audit of our annual financial statements, review of financial statements included in our Form 10-Q Quarterly Reports and services that are normally provided by the independent auditors in connection with engagements for those fiscal years. Audit-Related Fees This category consists of assurance and related services by the independent auditors that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under "Audit Fees." The services for the fees disclosed under this category include consultation regarding our correspondence with the SEC and other accounting consulting. Tax Fees This category consists of professional services rendered by our independent auditors for tax compliance and tax advice. The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees This category consists of fees for other miscellaneous items. 8 INFORMATION CONCERNING THE COMPENSATION COMMITTEE The Board of Directors has established a Compensation Committee consisting of Wayne Dalin, Wayne Emmer, Gerald Van Dyn Hoven, Thomas DeLacy, and Donald Mardak. The Compensation Committee will make recommendations concerning the salaries and incentive compensation of officers of, and consultants to, IMS and will administer IMS’ Incentive Stock Option Plan. Compensation Committee Report The Compensation Committee of the Board reviews and establishes compensation strategies and programs to ensure that the Company attracts, retains, properly compensates, and motivates qualified executives and other key associates. The philosophy of the Compensation Committee is (i)to provide competitive levels of compensation that integrate pay with the individual executive’s performance and the Company’s annual and long-term performance goals; (ii)to motivate key executives to achieve strategic business goals and reward them for their achievement; (iii)to provide compensation opportunities and benefits that are comparable to those offered by other companies of similar size, thereby allowing the Company to compete for and retain talented executives who are critical to the Company’ long-term success; and (iv)to align the interests of key executives with the long-term interests of stockholders and the enhancement of stockholder value through the granting of stock options. As described below, the compensation of our executive officers are currently comprised of annual base salary, a bonus plan pursuant to certain performance criteria being achieved, and long-term performance incentives in the form of stock option grants under the stock option plans. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; FINANCIAL DISCLOSURE Director Compensation In 2011, we paid our non-employee (outside) directors a cash fee of $400 to $500 per board meeting, $300 to $400 per committee meeting, an annual fee of 8,000 shares of IMS stock, and T$2,000 trade dollars. Our Named Executive Officers or other employees are not compensated additionally as board members. Under this plan, we issued an aggregate of 48,000 shares of our common stock valued at $33,120 to Messrs. Gerald Van Dyn Hoven, Wayne Emmer, Thomas DeLacy, Wayne Dalin, Stephen Webster and Patricia Katisch as compensation for their services. Additionally, Mr. Dalin receives a monthly fee of $1,000 for serving as chairman of the audit committee. The table below summarizes the total compensation paid by us to our outside directors for the fiscal year ended December 31, 2011. Name Fees Earned or Paid In Cash Stock Awards (1) Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Wayne Dalin $ $ $ - $ - $ - $ $ Thomas DeLacy $ $ $ - $ - $ - $ $ Wayne Emmer $ $ $ - $ - $ - $ $ Patricia Katisch $ $ $ - $ - $ - $ $ Gerald Van Dyn Hoven $ $ $ - $ - $ - $ $ Stephen Webster $ $ $ - $ - $ - $ $ (1) For all directors, this is the fair value of the 8,000 shares of stock issued, at the date of issue. No stock options have been issued to our outside directors. 9 Executive Compensation Employment Agreements On February 28, 2011, the Compensation Committee of the board finalized employment agreements with the four officers, Donald Mardak, John Strabley, Dale Mardak, and David Powell, effective March 1, 2011, as follows: * Salaries of $250,000, $192,000, $185,000, and $135,000, respectively, with increases to be determined annually by the board and compensation committee * Bonuses ranging from $6,000 to $30,000, contingent on meeting pre-tax income goals * Stock options at the discretion of the Board of Directors * Automatic renewal clauses for one-year periods thereafter, unless terminated by either party * Twelve-month non-compete clause and confidentiality of trade secrets clause * Health insurance benefits and annual auto allowances of $6,000-$18,000, depending on position * Donald Mardak, John Strabley, and Dale Mardak will receive severance payments of two years’ salary and lump sum payments of $400,000, $300,000 and $300,000 respectively in the event of involuntary termination. * If a new Board of Directors substantially reduces their role in the Company, Messrs. Mardak, Strabley and Mardak will receive lump sum payments of $600,000, $400,000 and $400,000 respectively. * All agreements contain a change of control provision. In the event of a merger, acquisition of IMS or sale of substantially all of its assets, Donald Mardak's contract provides for compensation equal to two years' salary plus a lump sum payment of $400,000, John Strabley's and Dale Mardak's contracts provide for compensation equal to two years' salary plus a lump sum payment of $300,000. David Powell will receive one year’s salary plus a lump sum payment of $150,000. Upon recommendation of the compensation committee, these agreements were renewed, effective March 1, 2012, with base salaries of $262,000, $204,000, $200,000, and $147,000 for Messrs. Mardak, Strabley, Mardak and Powell respectively. Summary Compensation Table The following table sets forth a summary of the compensation paid to, or accrued by, our chief executive officer (principal executive officer) and the three most highly compensated executive officers other than the principal executive officer, who were serving as executive officers at the end of December31, 2011, for the fiscal years ended December31, 2011, 2010 and 2009. These persons are referred to in this report as "named executive officers." Annual Compensation All Other Name and Principal Positions Year Salary ($) Compensation ($) (1) Total($) Donald F. Mardak Chairman of the Board Chief Executive Officer and President Chief Executive Officer and President John E. Strabley Chief Executive Officer & Director Executive Vice President & Director Executive Vice President & Director Dale L. Mardak President & Director Executive Vice President & Director Executive Vice President & Director David A. Powell Treasurer & Chief Financial Officer Treasurer & Chief Financial Officer NA NA NA (1) Includes auto allowances, health insurance benefits, and bonuses. 10 Limitation of Liability and Indemnification Our bylaws provide for the elimination, to the fullest extent permissible under Wisconsin law, of the liability of our directors to us for monetary damages. This limitation of liability does not affect the availability of equitable remedies such as injunctive relief. Our bylaws also provide that we shall indemnify our directors and officers against certain liabilities that may arise by reason of their status for service as directors or officers, other than liabilities arising from certain specified misconduct. We are required to advance their expenses incurred as a result of any proceeding against them for which they could be indemnified, including in circumstances in which indemnification is otherwise discretionary under Wisconsin law. At the present time, there is no pending litigation or proceeding involving a director, officer, employee or other agent of our company in which indemnification would be required or permitted. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information with respect to the beneficial ownership of our common stock, as of December 31, 2011, by:  each person known by us to beneficially own more than 5% of our common stock;  each of our directors and our named executive officers; and  all of our directors and executive officers as a group. We believe that, subject to applicable community and marital property laws, the beneficial owners of our common stock listed below have sole voting and dispositive power with respect to such shares. Shares beneficially owned as of December 31, 2011 Name of Beneficial Owner Number Percent Donald F. Mardak (1)(5) * 36.60% Dale L. Mardak (2) 3.20% John E. Strabley (3) (5) 1.80% David A. Powell(4).(5) 0.40% Stephen Webster (5) 1.00% Thomas DeLacy 1.40% Gerald Van Dyn Hoven 2.10% Wayne W. Emmer 0.80% Wayne R. Dalin (5) 0.70% Patricia A. Katisch 0.40% All directors and executive officers as a group (10 persons) 48.20% Other Beneficial Owners Robert Libauer 11.70% (1)Does not include 92,667 shares held by his wife, Judy E. Mardak, as to which Mr. Mardak disclaims beneficial ownership. *Most shares owned by Donald F. and Judy E. Mardak are now held in a revocable living trust. (2)Does not include 11,400 shares held by his wife, Lisa L. Mardak, as to which Mr. Mardak disclaims beneficial ownership. 11 (3)Does not include 216,667 shares held by his wife, Kimberly A. Strabley, as to which Mr. Strabley disclaims beneficial ownership. (4)Includes 13,855 shares held with his wife, Janice L. Powell, in a revocable living trust (5 The indicated shareholder has a note payable by the company which may, at the option of the note holder, be converted to shares of the Company’s stock as follows: Donald Mardak 183,333 shares John Strabley 23,256 shares David Powell 20,000 shares Stephen Webster 50,000 shares Wayne Dalin 41,667 shares CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Certain Transactions We currently lease our executive offices and principal operating facilities, consisting of 11,000 square feet of space located at 16901 West Glendale Drive, New Berlin, Wisconsin, from Glendale Investments, LLC, a Wisconsin limited liability company owned by Donald F. Mardak, Dale L. Mardak and John E. Strabley, officers and directors of our company, under a triple net lease which was renewed in September, 2010 and expires September 30, 2013. For the fiscal year ended December 31, 2010, we made rental payments of $101,219 and during the fiscal year ended December 31, 2011, we made rental payments of $116,880 to Glendale Investments, LLC. We believe that the rental payments required and other terms of our lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. The company currently leases 3,900 square feet of office space located at 1595 Elmwood Avenue, Rochester, New York, from Stephen Webster, a member of the board of directors of the Company. The triple net lease commenced in February 2007, and expires December 31, 2015. Monthly rental payments are $6,644. The company believes that the rental payments required and other terms of the lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. Total payments in 2011 and 2010 were $79,728 per year. As part of the acquisition of a trade exchange in St. Louis, Mo, as described above, the company agreed to lease the offices of that exchange from the former owner, who is now an employee of IMS. In accordance with this agreement, the Company currently leases approximately 5,000 square feet of office space located at Maryland Heights, MO at a cost of $4,000 per month. The triple net lease began in October, 2011 and ends in September, 2014. The Company believes that the rental payments required and other terms of the lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. Total payments in 2011 were $12,000. Conflicts of Interest Certain potential conflicts of interest are inherent in the relationships between our affiliates and us. From time to time, one or more of our affiliates may form or hold an ownership interest in and/or manage other businesses both related and unrelated to the type of business that we own and operate. These persons expect to continue to form, hold an ownership interest in and/or manage additional other businesses which may compete with ours with respect to operations, including financing and marketing, management time and services and potential customers. These activities may give rise to conflicts between or among the interests of IMS and other businesses with which our affiliates are associated. Our affiliates are in no way prohibited from undertaking such activities, and neither we nor our shareholders will have any right to require participation in such other activities. Further, because we intend to transact business with some of our officers, directors and affiliates, as well as with firms in which some of our officers, directors or affiliates have a material interest, including for example the lease agreement described above under "Certain Relationships and Related Transactions - Certain Transactions," potential conflicts may arise between the respective interests of IMS and these related persons or entities. We believe that such transactions will be effected on terms at least as favorable to us as those available from unrelated third parties. With respect to transactions involving real or apparent conflicts of interest, we have adopted policies and procedures which require that (1) the fact of the relationship or interest giving rise to the potential conflict be disclosed or known to the directors who authorize or approve the transaction prior to such authorization or approval, (2) the transaction be approved by a majority of our disinterested outside directors and (3) the transaction be fair and reasonable to IMS at the time it is authorized or approved by our directors. 12 SOLICITATION This proxy is solicited on behalf of the Board of the Company. You are requested to sign and return your proxy card promptly. The expenses connected with soliciting proxies will be borne by the Company. The Company expects to pay brokers, nominees, fiduciaries, and other custodians their reasonable expenses for forwarding proxy materials and annual reports to principals and obtaining their voting instructions. In addition to the use of the mails, certain directors, officers, and employees may solicit proxies in person or by use of other communications media. STOCKHOLDER PROPOSALS In order to be eligible for inclusion in the Company’s proxy statement and form of proxy for the annual meeting scheduled to be held in June, 2013, stockholder proposals must comply with SEC Rule14a-8 and any other applicable rules and must be delivered to the Company’s principal executive offices at least 120days prior to the anniversary date of mailing of this Proxy Statement. This Proxy Statement was mailed on or about May 13, 2012, so the date by which proposals are required to be received under Rule14a-8 will be December19, 2012. In addition, the By-Laws of the Company provide that for business to be properly brought before any Annual Meeting of Stockholders by any stockholder or for the nomination by a stockholder of a candidate for election to the Board, the stockholder must give timely notice thereof in writing to the Secretary of the Company not less than 120days before the date of the annual meeting nor more than 150 days prior to the anniversary date of mailing a Proxy Statement. If next year’s annual meeting is to be held on or about June 14, 2013, the deadline for submission of notice will be December19, 2012, and any proposal or nomination submitted after December19, 2012 will be untimely. The By-Laws contain a number of other substantive and procedural requirements which should be reviewed by any interested stockholder. Any proposals should be mailed to: Secretary, IMS Ltd. P.O. Box 511307, New Berlin, WI 53151. Respectfully submitted for the Board of Directors By: Patricia A. Katisch Secretary PROXY MATERIALS AND ANNUAL REPORT ARE AVAILABLE ON-LINE AT: http://www.cfpproxy.com/6683 Other information may be seen at the Company's website:www.imsbarter.com 13
